Citation Nr: 1633974	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously before the Board in December 2013 and remanded for additional development.


FINDING OF FACT

The probative evidence of record does not show the Veteran has a psychiatric disorder, to include posttraumatic stress disorder (PTSD), related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304(f)(3) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran asserts that he has PTSD as a result of his experiences while serving in Vietnam.  In a June 2007 statement, the Veteran stated that he was a hospital guard and saw many wounded service members.  He also stated that he also had convoy duty, and was exposed to landmines and snipers during the day, and rocket and mortar attacks at night. The Veteran reported that he feared for his life.

A Vietnam Combat Certificate indicates the Veteran served in Vietnam with the 18th Military Police Brigade from July 1970 to July 1971.  The record described the Brigade's combat operations.  

The Veteran's VA treatment records indicate diagnoses of PTSD by history, dysthymia, substance abuse mood disorder, cannabis dependence, depressive disorder, and bipolar disorder.  However, the majority of the VA treatment records indicating diagnoses of PTSD merely note the diagnosis, often based upon the Veteran's own report of being previously diagnosed.  A January 2007 VA Social Work note indicates that in reviewing a VA Handout, "Symptoms of PTSD", the Veteran endorsed all of them but one, survivor's guilt.  The Social Worker indicated diagnoses of history of symptoms of PTSD, cannabis dependence, and alcohol abuse.  An October 2008 VA treatment record notes the Veteran experienced additional stressors of the suicides of his brother and father.  

The Veteran was afforded a VA mental examination in July 2008.  The examiner diagnosed the Veteran with marijuana dependence, anxiety disorder, not otherwise specified, and depression, not otherwise specified.  The VA examiner noted the Veteran's mood disturbance may be substance abuse, and he appeared to be anxious.  The VA examiner found the Veteran's impairment was not fully explained by PTSD, as the Veteran did not meet the criteria.  Specifically, the VA examiner found that Criteria A were met, as the Veteran reacted to events in Vietnam with fear for his life and horror.  However, Criteria B were not clearly met, as the Veteran related nightmares that were not about his traumas and intrusive recollections, and were inconsistent.  He did not fully meet Criteria C, as he gave incongruent responses to the avoidance criteria.  The examiner noted that Criteria D endorsements could be attributed to other diagnoses.  As the VA examiner provided a full rationale for the opinion that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, the Board finds the examination report has probative value on the issue of whether there is a diagnosis of PTSD.  

A June 2010 treatment record from a private physician indicated the Veteran had PTSD.  The VA examiner noted that he had dreams of people dying and a difficult time sleeping.  The physician assessed the Veteran with PTSD and started him on Lexapro.  However, the physician did not provide a rationale for the diagnosis.  The treatment record indicates the diagnosis is based on primarily on the Veteran's report that he has a history of PTSD.  There are no findings indicative of the criteria for PTSD or that the physician considered whether the Veteran's symptoms met the DSM-IV criteria for PTSD. 

A January 2014 VA examination report indicates the Veteran had diagnoses of cannabis abuse disorder, moderate, and adjustment disorder with depressed mood.  The VA examiner noted that the adjustment disorder appeared to be a reaction to a recent house fire in January 2014, wherein the Veteran's house and all his belongings were destroyed.  The January 2014 VA examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The VA examiner stated that the Veteran's symptoms appeared to meet the criteria under Criteria A & Criteria B.  However, the VA examiner found the Veteran's symptoms did not meet Criteria C, as he did not show active avoidance of events in Vietnam.  The VA examiner also found his symptoms did not meet Criteria D because he did not have an inability to recall events of his experience, distorted cognitions, persistent negative emotional state, diminished interest or participation in significant activities, or a detachment from others, nor did he have a persistent inability to experience positive emotions.  

The January 2014 VA examiner stated that:

The veteran appears to have one or two residual/artifact symptoms however he does not appear to meet the diagnostic criteria for any other disorder related to his military service.  A wide range of clinical literature over the years has shown that the great majority of persons exposed to Criteria A stressors, including combat veterans, do not go on to develop full or chronic PTSD.  A more typical pattern is immediate symptoms that resolve to baseline or near baseline function over often a period of time.  This veteran meets this pattern and falls in the majority of those that do not have PTSD despite exposure to a Criteria A stressor.  He appears to have adapted well and recovered with minimal/subclinical after affects that do not reach the clinical criteria for a diagnosis.  This does not minimize or dismiss the events he experienced in service to our country and this service should be honored and appreciated.  However he appears to have had the resiliency and strength to recover from that trauma experience and has not developed full or chronic symptoms of PTSD.

The Board finds the January 2014 VA opinion to be highly probative.  The examiner provided a full rationale for the opinion based on a thorough examination of the Veteran and a review of his claims file.    

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder, to include PTSD, that is related to service.   The most probative evidence of record reflects that the Veteran's symptoms do not meet the criteria for PTSD.  The July 2008 and January 2014 VA examiners both found that the Veteran's symptoms did not meet the criteria for PTSD, and provided a full rationale for their opinions on this issue.  Although the January 2010 private treatment record indicated the Veteran had symptoms of PTSD, the record is less probative than the VA examination reports.  The private physician did not provide a full rationale for the opinion or address whether the Veteran met the specific criteria for PTSD.  Similarly, the Board finds that the Veteran's VA treatment records are less probative.  The records reflect that the diagnosis of PTSD noted in the treatment records were primarily based on the Veteran's report of a history of PTSD.  

The Board has also considered the Veteran's assertion that he had PTSD that is related to service.  The Veteran's statements are competent evidence as to his subjective psychiatric symptoms.  However, the Veteran's statements are not competent evidence that he has a psychiatric disability due to service.  The diagnosis of a disorder such as PTSD and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Further, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a psychiatric disability, other than PTSD, that is related to service.  Although the Veteran has been diagnosed with various other diagnoses during the period on appeal, the evidence does not show that the disorders are related to service.  Direct service connection is prohibited for alcohol and cannabis abuse.  The July 2008 VA examiner indicated the Veteran's mood disturbance may be substance abuse, and he appeared to be anxious.  The January 2014 VA examiner found that the Veteran's current depressed mood appeared to be related to the fact that his house and all his personal belongings were destroyed in a fire in January 2014, and was not related to his military service.  The VA examiner found the Veteran did not meet the diagnostic criteria for any other disorder other than cannabis use and adjustment disorder with depressed mood.  

The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


